Title: To Thomas Jefferson from Joseph Young, 29 October 1800
From: Young, Joseph
To: Jefferson, Thomas



Honored Sir/
Stamford State of Conecticut Octobr. 29. 1800.

When I sat down to address you, my first intention was to apologize for the liberty I have taken in troubling you with my speculations on Astronomy, Physiology, and Mechanics, at this critical period, when the most important national concerns demand your attention, and doubtless occupies all the faculties of your mind; But when I considered that the great Doctor Franklin, and the celebrated Ritenhouse, had both gone to study Astronomy in the upper regions, and that you, their worthy successor, delighted to patronize and encourage American improvements in arts and Science, I conceived a laboured apology to be unnecessary, because I was convinced, that if the work contained any useful discovery or improvement, you would freely afford a leisure hour to peruse it; But if it contains nothing valuable, all that could be said concerning it, cannot give it any intrinsic worth, or save it from merited oblivion; But if happily it should gain your approbation, either in the whole, or in part, I will thank you for your candid opinion, whenever you can make it most convenient, and in whatever way you may please to convey it. Which favour shall be most gladly received, and gratefully acknowledged
By Your Most Obedient Humble Servt.

Joseph Young

